Citation Nr: 0401834	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizoaffective 
disorder.  




REPRESENTATION

Appellant represented by:  The American Legion








ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
December 1963.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  



FINDINGS OF FACT

1.  In an unappealed rating decision of October 1997, the RO 
determined that service connection for a nervous condition 
was not warranted.  

2.  The evidence received since the October 1997 decision 
includes evidence which is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for 
schizoaffective disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran's service medical records show no diagnosis, 
complaint or abnormal finding pertaining to psychiatric 
difficulties.  

A November 1987 letter from the Larimer County, Colorado 
Mental Health Center indicates that the veteran had received 
services over the previous 12 years and that his family had 
suggested that the veteran had suffered with mental illness 
for approximately 20 years.  The author noted that the 
veteran had been released from Arkansas State Hospital in 
November 1986.

VA treatment records dated from December 1987 to October 1997 
reveal regular psychiatric treatment, to include inpatient 
treatment in June 1996.

Records from Denver General Hospital for the period from 
December 1991 to March 1992 reflect treatment for 
schizophrenia.

In October 1997 the RO determined that service connection for 
a nervous condition was not warranted.  It noted that there 
was no evidence of such a condition in service and pointed 
out that the first evidence of a psychiatric diagnosis was 
many years thereafter.  The veteran did not appeal this 
decision.

The veteran submitted an application to reopen his claim in 
August 2002.  He indicated that he had sustained a head 
injury while stationed on a ship during service.

By a rating decision dated in December 2002, the RO reopened 
the veteran's claim and again denied service connection.  

In his December 2002 Notice of Disagreement, the veteran  
argued that his schizoaffective disorder had begun when he 
hit his head on a steel bulkhead aboard the USS Talladega.  
He also indicated that he had undergone nonjudicial 
punishment and was confined to the ship for 60 days.  He 
pointed out that such information should be in his military 
records.  Further, the veteran stated that he had seen a 
psychiatrist in 1964 and 1965, but that he had been unable to 
obtain records of that treatment.  

At an April 2003 conference with the RO, the veteran 
reiterated that he had hit his head aboard his ship but that 
he did not seek medical attention because he did not want a 
medical discharge.  He also indicated that he had sought 
treatment after service from a private psychiatrist and at 
the Denver VA Medical Center (VAMC).
The RO requested records dating to 1964 and 1965 from the 
Denver VAMC.  That facility replied in May 2003 that there 
were no records pertaining to the veteran.  


II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The Act and the 
implementing regulations are applicable to the veteran's 
claim to reopen, which was received in September 2001.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

As explained hereinbelow, the Board has found the evidence 
and information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no additional 
development with respect to this matter is required under the 
VCAA or the implementing regulations.  

The evidence received since the RO's October 1997 rating 
decision includes VA and private treatment records, arguments 
presented by the veteran's representative and the veteran's 
statements.  

The evidence presented includes a statement by the veteran 
that he was subjected to nonjudicial punishment and was 
confined to his ship for 60 days, and that evidence of the 
punishment should be in his military records.  

The Board concludes that this evidence is new and material 
since it relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence previously of record and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  

Accordingly, the Board finds that, as new and material 
evidence has been submitted, the claim of service connection 
for schizoaffective disorder must be reopened.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for schizoaffective disorder, the 
appeal to this extent is allowed, subject to further as 
discussed hereinbelow.  



REMAND

The VCAA and the implementing regulations are also applicable 
to the veteran's reopened claim.  

The veteran has maintained that he was subjected to 
nonjudicial punishment while aboard ship and confined to the 
ship for 60 days.  The veteran's service personnel records, 
which would likely reflect such punishment and the behavior 
that precipitated it, have not been associated with the 
claims folder.  

The Board also observes that the veteran has indicated his 
receipt of Social Security Administration (SSA) benefits.  As 
records supportive of the veteran's claims might be in the 
possession of the SSA, the RO should obtain any records 
pertaining to the veteran's receipt of SSA disability 
benefits, to include the medical records on which the SSA's 
disability determination was made.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:


1.  The RO should send the appellant a 
letter with respect to the issue on 
appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within the 
appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  

3.  The RO should also obtain the 
veteran's service personnel records.  

4.  The RO should obtain from the SSA a 
copy of its decision awarding the 
veteran's disability benefits and of the 
records upon which the determination was 
based.  The SSA should also be requested 
to provide a copy of any subsequent 
disability determinations for the veteran 
and a copy of any records upon which 
those determinations were based.  

5.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Additional 
development should include a VA 
examination of the veteran to determine 
the etiology of his psychiatric disorder 
if such is deemed necessary based on the 
above-directed development.  

6.  Following completion of all possible 
development requested hereinabove, the RO 
should readjudicate the issue on appeal.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



